Citation Nr: 0417746	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of dental injury prior to February 16, 2002.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of dental injury on and after February 16, 2002.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from March to May 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions from the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in November 2003.  A copy of 
the transcript is in the claims file.  The Veterans Law Judge 
that conducted an earlier hearing is no longer at the Board.

The issue of entitlement to a rating in excess of 30 percent 
for residuals of dental injury on and after February 16, 2002 
will be discussed in the remand section of this decision.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





FINDINGS OF FACT

1.  Prior to February 16, 2002, the motion of the veteran's 
mandible was limited by pain with opening limited to 22 
millimeters.  

2.  By a decision entered in April 1998, the Board denied 
service connection for a right knee disorder and back 
disorder.  It was factually found that there was no competent 
evidence of current knee pathology and there was no competent 
evidence that any current back disorder was related to 
service or any event therein.

3.  Evidence received since the April 1998 Board denial is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for a 
right knee disorder.

4.  By unappealed rating decision entered in December 1998, 
the RO denied service connection for a back disorder.  

5.  Evidence received since the December 1998 denial is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for a 
back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals of a dental injury prior to February 
16, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Code (DC) 9905 (2003).

2.  The April 1998 decision of the Board that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2003).

3.  New and material evidence have not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2001-
2003).

4.  The December 1998 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 20.1105 (2003).

5.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.302(a), 20.1103 (2001-
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, preadjudication 
notice and assistance was provided to the veteran.  In this 
regard, the veteran filed his claim for a request to reopen 
his claims of service connection in January 2001.  Notice and 
assistance provisions of the VCAA were noted in 
correspondence issued in April 2002.  In an April 2002 rating 
decision, the RO adjudicated the claims on appeal.  The issue 
of entitlement to an increased rating was the subject of pre-
VCAA rating decision.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the January 
and December 2002 Statements of the Case (SOCs), April 2002 
and April 2003 Supplemental Statements of the Case (SSOCs), 
April and May 2002 letters and associated correspondence 
issued since the appellant filed his claims, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claims.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the April 2003 
SSOCs.  In addition, the appellant was advised of the 
specific VCAA requirements in the April and May 202 letters.  
It thus appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
The April 2002 letter in essence lays out that any evidence 
the veteran has that should be identified for the VA to 
obtain or sent to the VA by the appellant.  Thus the 4 
provisions of notice cited in Pelegrini have been essentially 
met.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


I.  Entitlement to a rating in excess 
of 20 percent prior to February 16, 2002 

A review of the record reveals that in an April 1998 Board 
decision, service connection was established for residuals of 
a dental injury.  The 1998 decision determined that a 
preexisting dental malocclusion was aggravated in service.  

The record is replete with statements including hearing 
testimony that the veteran sustained an injury to his mouth 
and teeth during basic training, and thereafter was unable to 
eat solid foods.  

The veteran was accorded a VA dental examination in May 1998.  
An examination revealed a bridge extending from 6 through 8 
and 9 as abutments, missing teeth numbers 7 and 8.  This was 
an unaesthetic bridge due to the osseous loss.  He had a 
well-maintained crown and bridge type mouth.  He was nearly 
fully dentate.  He had some limited opening.  He claimed 
temporomandibular joint problems, which was of a minor 
nature.  The examiner stated that the veteran was fully 
functional, but there was a gross loss of bone present.  

In a December 1998 rating decision, service connection for 
residuals of a dental injury was established and a 10 percent 
evaluation was assigned effective October 1, 1995.  

The veteran was accorded a VA dental examination in April 
2000.  It was noted that he had bilateral clicking of 
temporomandibular both joints.  He had pain with opening 
beyond two fingerbreadths.  There was limitation of movement 
beyond two fingerbreadths.  He was on a soft diet.  The 
impression was that he was fully dentate, except for teeth 
numbers 7 and 8 replaced with a bridge.  He had 
temporomandibular joint dysfunction to the point of limited 
opening of 22 millimeters.  There was pain in the retrodiskal 
area, and pain to palpation of the insertion of the 
temporalis muscles bilaterally.  

In a June 2000 rating decision the veteran's initial 
disability rating was increased from 10 to 20 percent 
disabling, effective from October 1, 1995.  

The veteran had a VA dental examination in February 2002.  
The examination revealed severe temporomandibular joint 
disease with less than a finger breath of opening without 
severe pain retrodiscal.  There was popping bilaterally.  The 
examiner described the veteran as a dental cripple.  He was 
not able to chew his food properly.  With the finger breath 
of opening, the examiner could only state that the veteran 
had severe internal derangement of bilateral 
temporomandibular joints.  He wore a dental stent that was 
fabricated by a private dentist.  The examiner concluded that 
the veteran had severe limitation of the jaw.  He most likely 
had malunion of old fractures and was now a dental cripple.  

In the instant case, the veteran expressed disagreement with 
the initial evaluation of his service-connected dental 
disorder.  The appeal being from the initial rating assigned 
upon awarding service connection, the entire body of evidence 
is for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under DC 9905, when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
(mm) or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 mm, a 10 
percent rating is warranted; an inter-incisal range of 21 to 
30 mm warrants a 20 percent rating is warranted; an inter- 
incisal range of 11 to 20 mm warrants a 30 percent 
evaluation; and an inter-incisal range of zero to 10 mm 
warrants a 40 percent evaluation.  Ratings for limited inter-
incisal movement, however, may not be combined with ratings 
for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905 
(2003).

As noted above VA conducted a dental and oral examination in 
May 1998.  Objective findings included some limited opening.  
He was fully functional with a gross loss of bone.  VA dental 
and oral examination conducted in April 2000 revealed 
bilateral clicking of both joints.  Pain upon opening beyond 
two finger breaths and limitation of movement.  There was 
temporomandibular joint dysfunction to the point of limited 
opening of 22 millimeters.  

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  In this case, there is functional loss due 
to pain on movement at the opening point of 22 millimeters 
for the period prior to February 16, 2002, which is 
commensurate with the applicable criteria for a 20 percent 
evaluation under DC 9905.  The above clinical findings 
indicate that the veteran's residuals of dental injury were 
not compensable at a rate higher than 20 percent prior to 
February 16, 2002.  

The record does not contain any evidence reflecting the 
symptomatology necessary to be considered an unusual or 
exceptional disability as the symptomatology described on VA 
examinations and treatment records are addressed by the 
rating criteria.  There is no evidence that the service 
connected disability causes such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 38 
C.F.R. § 3.321(b)(2) (2003).

II.  New and Material Evidence 
for a Right Knee Disorder 

The April 1998 Board decision, which denied service 
connection for a right knee disorder, is final.  See 38 
U.S.C.A. § 7104 (West 2002).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 2002); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 
273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the April 1998 Board decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a) (2003).

Evidence of record at the time of the April 1998 Board 
decision which denied service connection for a right knee 
disorder included the veteran's service medical records, 
which reflected no complaints or abnormalities of the knees.  
Also of record was October 1991 hearing testimony, wherein 
the veteran stated he first noticed problems with his knee in 
the 1950s.  He indicated that there was no doubt his knee 
problem was related to his April 1945 in-service incident.  
During his March 1998 hearing, the veteran testified that he 
sustained his knee disability as a result of an April 1945 
obstacle course accident.  Post service medical evidence was 
negative for complaints or abnormalities pertaining to the 
right knee.  The Board found factually that there was no 
competent evidence to show that there was knee pathology 
linked to service or any incident therein.

Evidence submitted subsequent to the April 1998 final Board 
decision consists of hearing testimony, which essentially 
reiterated previously considered allegations with respect to 
the claimed right knee disorder.  The veteran submitted lay 
statements from friends and relatives attesting to the fact 
that the veteran had no physical problems prior to his 
enlistment into service, but continued knee problems 
following his separation from service.  Additional medical 
records are negative for abnormalities pertaining to the 
right knee.  

The Board finds this evidence to be cumulative evidence, so 
it is not new, and not material to the issue at hand.  
Moreover, the additional evidence does not show a diagnosis 
of a current right knee disorder, much less a medical opinion 
relating such to any inservice event.  To the extent 
pertinent contentions are advanced, they are redundant of 
information previously on file.  Thus, this is not new and 
material evidence.

After a review of the evidence submitted subsequent to the 
April 1998 Board decision, the Board finds that it is not 
new, material, in that it is not of such significance that it 
must be considered.  Therefore, the Board finds that the 
claim of service connection for a right knee disorder is not 
reopened.  

III.  New and Material Evidence
 for a Back Disorder

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In an April 1998 decision, the Board in part denied service 
connection for residuals of a back disorder.  Thereafter, in 
a December 1998 decision, the RO denied service connection 
for a back injury.  After appellant was provided timely 
notification of that rating decision the following month, he 
did not file a timely Notice of Disagreement therewith.  

The evidence submitted since the unappealed December 1998 RO 
decision wherein service connection was denied residuals of a 
back injury, is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Evidence of record at the time of the December 1998 rating 
decision, which denied service connection for a back 
disorder, included the veteran's service medical records, 
which reflected no complaints or abnormalities pertinent to 
the back.  Also of record was October 1991 hearing testimony, 
wherein the veteran stated he first noticed problems with his 
back around 1948.  He also indicated that he had been 
diagnosed with arthritis.  He indicated that there was no 
doubt his back problem was related to his April 1945 
inservice incident.  VA treatment records dated from August 
1991 to May 1992 show treatment for various disorders 
including low back pain.  In August 1991, he reported he 
injured his back in 1945 and began to experience low back 
problems a few years later.  He has been diagnosed with 
arthritis, low back pain, questionable L5 radiculopathy.  A 
myelogram and computed tomography scan showed borderline 
spinal stenosis at L4-5 with changes at L3-4.  During his 
March 1998 hearing, the veteran testified that he sustained 
his back disorder as a result of an April 1945 obstacle 
course accident.  In a May 1998 statement, C.T.W., M.D., 
provided the results of an examination.  He provided a 
history as reported to him by the veteran.  Dr. W. stated 
that he examined the veteran in 1989 for pain in the back, 
which revealed a normal back evaluation.  The May 1998 
examination revealed some tenderness over the muscles in the 
low back.  Dr. W. did not provide a diagnosis or opinion of 
the etiology of the veteran's symptomatology.  

Evidence submitted subsequent to the December 1998 final RO 
rating decision consists of hearing testimony, which 
essentially reiterated previously considered allegations with 
respect to the claimed right knee disorder.  The veteran 
submitted lay statements from friends and relatives attesting 
to the fact that the veteran had no physical problems prior 
to his enlistment into service, but continued back problems 
following his separation from service.  He also submitted 
duplicate copies of VA treatment records.  An April 1999 
neurological examination was normal.  

The evidence received subsequent to the December 1998 rating 
decision is not new and material.  Statements by the 
veteran's friends and relatives, including testimony at a 
November 2003 Board hearing, essentially reiterate previously 
considered allegations with respect to the back disorder; and 
therefore do not constitute new and material evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Certain VA 
treatment records dated in the 1990s are duplicative of those 
previously considered.  Other VA treatment records, primarily 
pertain to unrelated conditions and do not in any manner 
relate any current back disorder to the veteran's period of 
service.

The critical point is that the competent evidence submitted 
subsequent to the December 1998 rating decision is either 
cumulative/duplicative of evidence previously considered or 
is irrelevant, and none of the clinical evidence relates 
appellant's back disorder to service.  The Board has 
considered the lay statements, contentions, and testimonial 
evidence presented.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Thus, additional evidence submitted subsequent to the 
December 1998 rating decision, which denied service 
connection for a back disorder, when viewed in the context of 
all the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Since new and material evidence has not been submitted, the 
claim for service connection for a back disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 
3.156(a), 20.1105.  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).



ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of dental injury prior to February 16, 2002 is 
denied.  

New and material evidence to reopen the claim of service 
connection for a back disorder has not been submitted.  

New and material evidence to reopen the claim of service 
connection for a right knee has not been submitted.  


REMAND

The veteran is seeking a rating in excess of 30 percent for 
residuals of a dental injury on and after February 16, 2002.  
The 30 percent rating was assigned by rating action of April 
2002.  The effective date was assigned as the date it was 
first factually established that an increase had occurred.

The veteran's residuals of a dental injury disability is 
currently evaluated under the provisions of 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2003), a diagnostic code that is 
based on limitation of motion.  While the Board notes that 
the veteran was afforded a VA examination in February 2002, 
to determine the severity of his residuals, the examiner did 
not provide sufficient information in order to make a 
determination as to whether a further increased evaluation 
was warranted under Diagnostic Code 9905.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003); see 38 C.F.R. 
§ 19.9 (2003).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Specifically, 
sufficient evidence is needed to ascertain whether there is 
any basis to assign the next higher rating.

The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service- 
connected disability since February 2002.  
These records should include physician 
treatment notes, and any other records 
not previously made a part of the claims 
folders.  The veteran's assistance should 
be requested as needed in obtaining these 
records.  Complete copies of all records 
should be associated with the claims 
folder.  If records are not obtained, or 
if there are no records available, the 
claims folder should contain appropriate 
documentation concerning attempts made to 
obtain the records.

2.  The veteran should be scheduled for a 
VA dental and oral examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should be requested to 
specifically measure inter-incisal and 
lateral excursion of the 
temporomandibular joint (in millimeters).  
The examiner should also assess whether 
there is any malunion or nonunion of the 
mandible and characterize any such 
abnormality as slight, moderate, or 
severe.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should opine 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare- 
ups or when the temporomandibular joint 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
remaining issue.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



